COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In the Matter of J.W.W.

Appellate case number:       01-16-00394-CV and
                             01-16-00395-CV

Trial court case number:     2015-06714J and
                             2015-07198J

Trial court:                 313th District Court of Harris County

        Because appellant challenges juvenile-court orders waiving the juvenile court’s
jurisdiction and certifying appellant to stand trial as an adult, the Court is required, so far
as reasonably possible, to bring the appeals to final disposition within 180 days of May
13, 2016, the date the notices of appeal were filed. See Order Accelerating Juvenile
Certification Appeals and Requiring Juvenile Courts to Give Notice of the Right to an
Immediate Appeal, Misc. Docket 15-9156 (Tex. Aug. 28, 2015). And, the Texas Rules of
Appellate Procedure applicable to accelerated appeals apply in these proceedings. See id.
Under Rule 35.1, the reporter’s record was due to be filed no later than May 23, 2016.
See TEX. R. APP. P. 35.1(b). No reporter’s record has been filed.

       On May 23, 2016, the court reporter, Jill Bartek, filed a motion requesting a thirty-
one day extension to file the reporter’s record. We granted the motion in part and
extended the due date to June 2, 2016. See TEX. R. APP. P. 35.1(c). On June 2, 2016, she
filed a second motion, and we extended the due date to June 13, 2016, with no further
extensions. Bartek has filed a third motion for an extension, requesting an extension to
June 23, 2016. The motion states that the record covers one day of testimony and should
be approximately sixty pages. We DENY the motion.

      The court reporter, Jill Bartek, (or substitute court reporter) is ordered to file
the reporter’s record in these appeals no later than no later than THURSDAY,
JUNE 23, 2016. See TEX. R. APP. P. 35.3(c). No extensions will be granted. If the
reporter’s record is not filed as directed, we may abate these appeals and remand to
the trial court to conduct a hearing to determine the reason for the failure to file the
reporter’s record in these appeals.

      It is so ORDERED.

Judge’s signature: /s/_Terry Jennings__
                    Acting individually    Acting for the Court


Date: June 14, 2016